RENDERED: JUNE 24, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0805-MR


TIMOTHY POOLE                                                       APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                       ACTION NO. 21-CI-01047



VALETTA BROWNE                                                         APPELLEE



                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, TAYLOR, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Timothy Poole (“Appellant”) appeals from an order of

the Fayette Circuit Court granting a motion to dismiss filed by Valetta Browne.

Appellant argues that the circuit court erred in concluding that the Kentucky

Supreme Court has exclusive jurisdiction to adjudicate his action alleging the

negligent scoring of the Kentucky bar examination and the reporting of its results.
For the reasons stated below, we conclude that the circuit court has jurisdiction in

this matter; therefore, we reverse the order on appeal and remand the matter to the

circuit court.

                       FACTS AND PROCEDURAL HISTORY

                 The facts are not in controversy. On October 5 and 6, 2020, Appellant

took the Kentucky bar examination which was conducted remotely due to the

COVID-19 pandemic. The examination was administered by the Kentucky Board

of Bar Examiners (“KBBE”).

                 On November 30, 2020, the KBBE reported via email to Appellant

that he received a passing score on the examination. Three days later he was

informed that a mistake had been made in tabulating the examination scores, and

that he actually had not received a passing score. The mistake occurred due to

inaccurate data entry on an Excel spreadsheet. Appellant was advised that he

would have to retake the bar examination the next time it was offered.

                 In April 2021, Appellant filed the instant negligence action in Fayette

Circuit Court against KBBE employee Valetta Browne (“Appellee”), who he

alleged was directly responsible for the scoring of the bar examination and the

dissemination of the results.1 Appellant asserted that Appellee violated a duty of



1
 Pursuant to Kentucky Supreme Court Rule (“SCR”) 2.000, the Kentucky Supreme Court
created the Kentucky Office of Bar Admissions (“KYOBA”), which is comprised of the KBBE

                                             -2-
reasonable care to him which proximately resulted in Appellant suffering

emotional and economic damages.

             The matter proceeded in Fayette Circuit Court, whereupon Appellee

filed a motion to dismiss the action on jurisdictional grounds. In support of the

motion, Appellee argued that the Kentucky Constitution vests exclusive

jurisdiction over Kentucky bar admission with the Kentucky Supreme Court.

Persuaded by Appellee’s argument, the Fayette Circuit Court entered an order in

July 2021, granting Appellee’s motion to dismiss. The court found in relevant part

that Appellant’s negligence action related to bar admission, and that the Kentucky

Constitution and supportive case law demonstrated that jurisdiction over bar

admission was found solely with the Kentucky Supreme Court. This appeal

followed.

                             STANDARD OF REVIEW

             Issues of subject matter jurisdiction are questions of law which are

reviewed de novo. Biggs v. Biggs, 301 S.W.3d 32, 33 (Ky. App. 2009) (citation

omitted).




(see SCR 2.020) and the Character and Fitness Committee (“C&F”) (see SCR 2.040). Appellee
was the director and general counsel of the KYOBA, KBBE, and C&F.

                                           -3-
                                  ARGUMENTS

             Appellant argues that the Fayette Circuit Court erred in granting

Appellee’s motion to dismiss on jurisdictional grounds. He asserts that his

negligence action does not involve admission to the bar nor supervision of bar

members. Appellant maintains that he has not argued that he was improperly

denied admission to the bar, and has not sought any relief related to the admission

to practice law. As such, Appellant contends that he is prosecuting a common

negligence action over which the circuit court may properly exercise jurisdiction.

The action, he asserts, is not related to bar admission over which the Kentucky

Supreme Court has exclusive jurisdiction. He also argues that Appellee is not

shielded by quasi-judicial immunity. He seeks an opinion reversing the order on

appeal and remanding the matter for further proceedings in the circuit court.

                                    ANALYSIS

             The primary issue before us is whether the Fayette Circuit Court

properly determined that a negligence action against the director and general

counsel of the KBBE alleging a failure to properly grade a bar examination and

disseminate its results falls within the Kentucky Supreme Court’s exclusive

jurisdiction. In support of his argument that the Fayette Circuit Court rather than

the Kentucky Supreme Court has jurisdiction in this matter, Appellant asserts that

his action does not involve admission to the bar and therefore does not fall within


                                         -4-
the high Court’s authority to govern admission to the bar. We are not persuaded

by this contention, as bar admission is predicated on bar examination. The scoring

of the bar examination and the dissemination of results to bar applicants are

integral to the Kentucky Supreme Court’s process of admitting persons to the

bar. See SCR 2.020 (responsibilities of the Kentucky Board of Bar Examiners);

SCR 2.080 (bar examinations, scoring, and procedures). Appellant’s action

implicates the Kentucky Supreme Court’s duty to govern bar admission. The

salient question, though, is whether the high Court has original jurisdiction to serve

as a trial court in an action alleging the negligent execution of that duty.

             In dismissing Appellant’s action for lack of subject matter

jurisdiction, the Fayette Circuit Court relied on Kentucky Constitution § 116,

which states,

             The Supreme Court shall have the power to prescribe . . .
             rules of practice and procedure for the Court of Justice.
             The Supreme Court shall, by rule, govern admission to
             the bar and the discipline of members of the bar.

The Kentucky Supreme Court has sole authority to designate who is authorized to

practice law in the Commonwealth. May v. Coleman, 945 S.W.2d 426, 428 (Ky.

1997). This constitutional authority supersedes any inherent power of the circuit

courts. Kentucky Bar Ass’n v. Shewmaker, 842 S.W.2d 520, 521 (Ky. 1992)

(citation omitted).




                                          -5-
              As to the scope of the high Court’s jurisdiction, Kentucky

Constitution § 110(2)(a) provides,

              The Supreme Court shall have appellate jurisdiction
              only, except it shall have the power to issue all writs
              necessary in aid of its appellate jurisdiction, or the
              complete determination of any cause, or as may be
              required to exercise control of the Court of Justice.

(Emphasis added.) The express language of Kentucky Constitution § 110(2)(a)

disposes of the issue before us. The Supreme Court has appellate jurisdiction only,

subject to the limited exceptions set out in § 110(2)(a). Those exceptions are not

implicated in the matter before us, as Appellant is not seeking a writ to aid the

Supreme Court’s jurisdiction, the Court’s complete determination of any cause, nor

its exercise of control over the Court of Justice.2 Id.

              Kentucky’s circuit courts have “original jurisdiction of all justiciable

causes not vested in some other court.” KY. CONST. § 112(5). While § 116 sets

out the Supreme Court’s duty to govern admission to the bar, it does not grant to

the high Court the jurisdiction to adjudicate a negligence action arising from the

execution of that duty. The duty to govern bar admission is wholly separate from


2
  The phrase “or the complete determination of any cause” is somewhat ambiguous. An
analogous provision is set out at Kentucky Constitution § 111(2), which establishes the
jurisdiction of the Kentucky Court of Appeals. Kentucky Constitution § 111(2) employs the
same phrase as Kentucky Constitution § 116 but with the additional language “within its
appellate jurisdiction.” Because these provisions were amended simultaneously in 1976 with the
creation of the Kentucky Supreme Court, we interpret the phrase “or the complete determination
of any cause” in Kentucky Constitution § 116 to mean “within its appellate jurisdiction.” See
Mischler v. Thompson, 436 S.W.3d 498, 501-02 (Ky. 2014).

                                             -6-
the jurisdiction to adjudicate a negligence action arising from the execution of that

duty. See Francis v. Taylor, 593 S.W.2d 514, 515 (Ky. 1980), recognizing that the

Kentucky Supreme Court has “only appellate jurisdiction,” the jurisdiction to issue

writs “to implement that jurisdiction,” and the authority to supervise the entire

Court of Justice.

                                  CONCLUSION

             Though the Kentucky Supreme Court has the duty to govern

admission to the bar, it does not have original jurisdiction to consider a negligence

action arising from the exercise of that duty. The Fayette Circuit Court has

original jurisdiction over Appellant’s action per Kentucky Constitution § 112(5), as

such jurisdiction is not vested with any other court. For these reasons, we reverse

the order of the Fayette Circuit Court granting Appellee’s motion to dismiss for

lack of subject matter jurisdiction, and remand the matter to the Fayette Circuit

Court for further proceedings. Appellant’s argument as to quasi-immunity is moot.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Sam Aguiar                                 Mitchel T. Denham
Louisville, Kentucky                       Louisville, Kentucky




                                         -7-